*393
ORDER

SCHALL, Circuit Judge.
Alton B. Hornback petitions for a writ of mandamus to direct the Court of Federal Claims to lift its stay of proceedings in certain cases pending a determination by this court in Hornback’s recent related appeal.
Hornback filed several complaints in the Court of Federal Claims. Hornback moved to stay proceedings in the related cases pending a decision by the Court of Federal Claims in case no. 99-38C. The United States did not oppose that motion and the Court of Federal Claims ordered the related cases stayed pending a decision in case no. 99-38C. Thereafter, the Court of Federal Claims issued its decision in ease no. 99-38C and Hornback appealed to this court, 02-5109. In the Court of Federal Claims, Hornback moved to lift the stay in certain of the related cases. The Court of Federal Claims denied Horn-back’s motion, stating that it wished to continue the stay of proceedings pending this court’s disposition of Hornback’s appeal. Hornback now petitions this court to direct the Court of Federal Claims to lift the stay of proceedings in certain cases.
The remedy of mandamus is available only in extraordinary situations to correct a clear abuse of discretion or usurpation of judicial power. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35-36, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980) (holding that “[w]here a matter is committed to discretion, it cannot be said that a litigant’s right to a particular result is ‘clear and indisputable.’ ”). Hornback has not shown that the Court of Federal Claims’ determination to stay certain cases pending disposition of a related appeal satisfies these criteria.
Accordingly,
IT IS ORDERED THAT:
Hornback’s petition for a writ of mandamus is denied.